DAUGHTREY, Circuit Judge,
dissenting.
While I agree with the majority’s reiteration of the four elements necessary to justify intervention of right, I cannot agree that the Chamber of Commerce has shown a “substantial legal interest” justifying intervention. In Grubbs v. Norris, 870 F.2d 343 (6th Cir.1989), we held that a proposed inter*1254venor must have a “direct and substantial” interest in the litigation, one that is “significantly protectable.” Our past cases illustrate the type of interest warranting mandatory intervention. In Grubbs, for example, a local government sought to intervene in a challenge by state prison inmates to state prison conditions. This court found that the proposed intervenor had a significantly protectable interest in the civil rights action because the district court’s restriction on the state prison population would increase the local jail population, giving the local government a direct and substantial interest in the outcome of the suit. Grubbs, 870 F.2d at 346-7. Similarly, in Jansen v. City of Cincinnati, 904 F.2d 336 (6th Cir.1990), black applicants and employees of a city’s fire department sought to intervene in a reverse discrimination lawsuit challenging the department’s use of a quota system. This court noted that the proposed intervenors were parties to an earlier consent decree setting goals for minority hiring. Thus, the court found that the proposed intervenors had a significantly protect-able interest in the affirmative action challenged in the lawsuit, and were entitled to intervene. Id. at 341-2. Such examples illustrate the appropriateness of intervention when one will be directly affected by the outcome of litigation.
The Chamber of Commerce, by contrast, has no “direct” or “substantial” interest in the litigation in this case. As a political adversary of the unions, the Chamber of Commerce acknowledgedly has a general interest in restricting unions’ political expenditures. This broad interest, however, is not the same type of direct interest described in Grubbs and Jansen. The Eleventh Circuit made this distinction in Athens Lumber Co., Inc. v. Fed. Election Comm’n, 690 F.2d 1364 (11th Cir.1982), in which it denied intervention under circumstances similar to those in this case. In Athens Lumber, a labor union that sought to intervene in a corporation’s challenge to federal election laws alleged, as the Chamber of Commerce does here, that it would lose political strength if the court lifted federal restrictions on corporate political expenditures. The court of appeals, however, found the union’s interest too indirect to warrant intervention, observing that the union’s “alleged interest is shared with all unions and all citizens concerned about the ramifications of direct corporate expenditures.” Id. at 1366. Similarly, in this ease the Chamber’s interest is too attenuated to justify mandatory intervention. Its interest is nothing more than a general concern with the relative political power of the two organizations.
The Seventh Circuit has also found an organization’s general lobbying interest in a statute insufficient to justify intervention. In Keith v. Daley, 764 F.2d 1265, 1269-70 (7th Cir.), cert. denied, 474 U.S. 980, 106 S.Ct. 383, 88 L.Ed.2d 336 (1985), physicians sought to prohibit the state of Illinois from enforcing its statute regulating abortions. The Illinois Pro-Life Coalition, which lobbied extensively for the statute, moved to intervene, citing its lobbying efforts and its willingness to intervene as sufficient interests to justify intervention. The Seventh Circuit, however, denied its motion, finding that the organization’s history as a lobbyist was not an interest direct enough ‘to warrant intervention. See also Wade v. Goldschmidt, 673 F.2d 182 (7th Cir.1982).
The majority, however, seeks to adopt Ninth Circuit case law holding that a public interest group has a sufficient interest in litigation concerning legislation if the group was involved in the process leading to adoption of the legislation. See, e.g., State of Idaho v. Freeman, 625 F.2d 886 (9th Cir.1980); Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1397 (9th Cir.1995); Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 527 (9th Cir.1983). The distinction between this case and those cases, however, is critical. The majority fails to recognize that the directness and substantiality of the proposed intervenor’s goal with respect to the specific litigation at hand is the relevant inquiry, whereas indirect and futuristic policy goals do not warrant intervention. In Freeman, for example, the National Organization for Women was allowed to intervene in a suit challenging the procedures for ratification of the proposed Equal Rights Amendment to the United States Constitution. This litigation, which directly and tremendously affected the rights of women, *1255justified the organization’s intervention. In Idaho Farm Bureau Fed’n, the proposed intervenor, a conservation group, had been involved in the process listing a certain snail as an endangered species, so the court allowed it to intervene in an action challenging the validity of the endangered species listing. The litigation directly and immediately threatened the group’s position on a specific issue with which the group had been involved. Finally, in Sagebrush Rebellion, the court allowed the National Audubon Society to intervene in a suit challenging the federal government’s creation of a conservation area because an adverse decision would have directly impaired the Society’s interest in preserving birds and their habitats. All of these cases involved the intervenors’ attempts to achieve specific, identifiable goals. By contrast, the Chamber in this case seeks only to weaken the general political power of labor unions, without identifying a specific interest of the Chamber that will be impaired if the statute is invalidated. Because I find the Chamber’s interest too remote to justify intervention, either mandatory or permissive, I must dissent from my colleagues’ decision in that regard.
I must also disagree with the majority’s conclusion that Mich. Comp. Laws § 169.255(6) is a content-neutral statute requiring only intermediate scrutiny. The majority accurately describes the difference between content-based and content-neutral regulations by citing Turner Broadcasting Sys., Inc. v. Federal Communications Comm’n, 512 U.S. 622, 642-43, 114 S.Ct. 2445, 2459, 129 L.Ed.2d 497 (1994). Turner stated that
[o]ur precedents ... apply the most exacting scrutiny to regulations that suppress, disadvantage, or impose differential burdens upon speech because of its content .... In contrast, regulations that are unrelated to the content of speech are subject to an intermediate level of scrutiny, ... because in most eases they pose a less substantial risk of excising certain ideas or viewpoints from the public dialogue.
Id. As the majority points out, Turner added that “the principal inquiry in determining content-neutrality ... is whether the government has adopted a regulation of speech because of [agreement or] disagreement with the message it conveys.” Id. (citing Ward v. Rock Against Racism, 491 U.S. 781, 791, 109 S.Ct. 2746, 2754, 105 L.Ed.2d 661 (1989)). In response to this inquiry, the majority concludes that Mich. Comp. Laws § 169.255(6), requiring annual affirmative consent for political contributions, “gives rise to no inference of legislative hostility toward any particular speaker” because it applies “evenhandedly to the Chamber and to plaintiffs alike.” This reasoning, however, ignores the statute’s clear application only to political contributions. A regulation does not have to be directed at a particular speaker, but can be directed at a particular topic of speech, in order to be content-based.
Although the majority half-heartedly acknowledges this point, it then concludes that “[n]othing in the statute evinces a hostility to political speech____” However, by requiring annual affirmative consent for political contributions only, the statute disfavors organizational efforts to gather political contributions. The statute displays a unique concern for the voluntariness of political contributions, but does not similarly concern itself with the voluntariness of other contributions. Although we may well agree that the assurance of the voluntariness of contributions is a worthwhile effort, and while the voluntariness of political contributions in particular may drive the quest for reform, our approval or disapproval of legislative intent should not color our determination of whether a statute is content-based or content-neutral. The Michigan legislature’s decision to protect only the voluntariness of political contributions, rather than all types of contributions, makes this statute clearly content-based, and consequently, subject to “the most exacting scrutiny.”
I also find troubling the majority’s ready dismissal of our constitutional analysis in Kentucky Educators Pub. Affairs Council v. Ky. Registry of Election Fin., 677 F.2d 1125 (6th Cir.1982) (“KEPAC ”). KEPAC concerned a Kentucky statute that prohibited the use of coercion in obtaining political con*1256tributions from state employees. The state teachers’ political action committee had instituted a “reverse check-off” system for collecting contributions, and the Kentucky Registry of Election Finance challenged the system as violative of the Kentucky law. Although most of the court’s analysis focused on whether the reverse check-off system violated Kentucky law, the majority understates KEPAC’s significance when it finds that the KEPAC court made only “a cryptic reference to the constitutional issue.”
The KEPAC court held that:
The district court did not err in finding that there was no substantial evidence to support the findings of fact, conclusions of law, and order of the Kentucky Registry of Election Finance [finding the reverse check-off system violative of Kentucky law], and in finding that the Registry had applied [the Kentucky statute] in a manner that violated KEPAC’s First Amendment rights to collect money for political purposes by use of a reverse check-off system.
677 F.2d at 1133 (emphasis added). The majority minimizes the constitutional dimension of the KEPAC court’s analysis, which explained its conclusion that the reverse check-off could not be banned under the First Amendment. The KEPAC court discussed the United States Supreme Court’s decision in Consolidated Edison Co. of New York v. Pub. Serv. Comm’n of New York, 447 U.S. 530, 100 S.Ct. 2326, 65 L.Ed.2d 319 (1980), holding that a state agency could not prevent a utility company from including in its bills insertions about the company’s position on controversial public policy issues. Furthermore, the court cited Central Hudson Gas & Elec. Corp. v. Pub. Serv. Comm’n of New York, 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980), in which the Supreme Court forbade, as violative of the First Amendment, a state agency’s ban on a utility company’s promotion of electricity during a fuel shortage. KEPAC also discussed First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 769, 98 S.Ct. 1407, 1412, 55 L.Ed.2d 707 (1978), in which the Supreme Court struck down on First Amendment grounds a state statute that disallowed corporations from making political expenditures unrelated to the corporation’s business. The court then distinguished Bellotti from case law protecting dissenters’ rights not to contribute unwillingly to political- candidates. After the court had explained that the challenged reverse check-off system was not coercive under Kentucky law, the court engaged in this discussion of the First Amendment rights of corporations to express controversial views. This analysis clarifies the court’s view that the First Amendment allows organizations to express their political views as long as sufficient protections remain for dissenting members. KEPAC’s discussion and its holding deserve deference.
In light of the fact that strict scrutiny is the appropriate standard for reviewing the constitutionality of the Michigan statute, we should ask whether the state had a compelling state interest. Although the Secretary claims that the legislation is justified by Michigan’s desire to ensure the voluntariness of political contributions, it has presented no evidence that contributions are currently involuntary. KEPAC requires some evidence in order to impair a union’s First Amendment rights. At this stage of the litigation, the Secretary’s failure to present evidence sufficient to warrant the ban on the union’s reverse check-off procedure suggests that the unions have a strong likelihood of success on the merits. The other considerations in our review of preliminary injunctions also weigh in favor of upholding the injunction. The unions will suffer irreparable harm without an injunction; no evidence exists that the injunction will harm others; and finally, the injunction serves the public interest in protecting political speech.
Based on this reasoning, I must dissent both from the majority’s conclusion that the Chamber of Commerce is entitled to intervene in this suit, and from its decision to reverse the preliminary injunction.